Citation Nr: 1416951	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for a left leg condition.  

3.  Entitlement to service connection for a shoulder condition.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The appellant served in the United States Army National Guard of Pennsylvania from 1974 until May 1996 with unverified periods of active service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) throughout his years of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center, in Philadelphia, Pennsylvania.  

During the current appeal, and specifically in August 2013, the appellant testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the appellant's claims file.  

For the reasons set forth below, the current appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The Board notes that the record has not established whether the appellant is a "veteran" for purposes of his National Guard Service.  In Allen v. Nicholson, 21 Vet. App. 54 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that the Army National Guard is only a reserve component "while in the service of the United States."  10 U.S.C.A. § 10106.   Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401; see also Allen v. Nicholson, 21 Vet. App. 54 (2007).  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  See Perpich v. Dep't of Defense, 496 U.S. 334 (1990) (holding that "[National Guard members] now must keep three hats in their closets-a civilian hat, a state militia hat, and an army hat-only one of which is worn at any particular time").  

The United States Court of Appeals for the Federal Circuit interpreted Perpich to stand for the proposition that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. See 38 U.S.C. §§ 101(21), (22)(C).  

The record reflects that the appellant was a member of the National Guard of Pennsylvania from 1974 until his retirement in May 1996.  During his hearing, he testified that he injured his shoulder while helping to assist with the Johnstown Flood disaster relief efforts in 1976.  He specifically stated on several occasions that he had been ordered to active duty for training by the governor of Pennsylvania at this time.  See August 2013 Hearing Transcript (T.), pp. 3-5.  The appellant further testified that he injured his lower back during a period of active duty for training while unloading two-and-a-half ton tarps sometime in 1978 or 1979.  According to the appellant, he has experienced ongoing problems in his low back region and lower legs since this in-service occurrence.  See T., p. 14.  

First and foremost, the Board notes that the appellant's service personnel records are not associated with the claims file.  Although the service treatment records associated with the appellant's period of service with the National Guard are associated with the claims folder, these records do not contain his active duty orders.  Indeed, the record is still unclear as to the exact time periods of the appellant's ACDUTRA and INACDUTRA service.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given this, the AOJ must undertake appropriate action to verify the specific dates of ACDUTRA and INACDUTRA.  Therefore, on remand, the AOJ should attempt to obtain and associate with the appellant's claims file a complete copy of his service personnel records.  38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  The AOJ is also requested to verify all periods of the appellant's service, and document his periods of active duty, including his periods of ACDUTRA or INACDUTRA.  Also, it is currently unclear whether the appellant's period of ACDUTRA while helping to assist with the Johnstown Flood of 1976 OR 1977 was considered State or Federal service.  Service connection may be awarded for any injuries that occurred during this time, if he was ordered to Federal service by the President of the United States.  As such, the nature of the appellant's service during this time must be verified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, and request the appellant's entire Military Personnel file (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

2.  Take appropriate steps to verify the appellant's specific periods and types of military service, and to secure all active and reservist duty personnel records through official channels, including any line of duty (LOD) determinations, as well as a breakdown of all periods of ACDUTRA and INACDUTRA.  Efforts at verification must include contacting the NPRC, the Department of Defense, and any other appropriate source.  All records should be associated with the claims file.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If there are no records or the requested information is unavailable, any such determination should be set forth in the claims file and the appellant must be notified of all efforts to obtain said records and provided an opportunity to provide the evidence, pursuant to 38 C.F.R. § 3.159(e).  

3.  Verify the nature of the appellant's service (i.e., whether it was Federal or State service) when he was ordered to active service during the 1970s, and specifically when he was ordered to active service during the Johnstown flood in 1976 or 1977.  Any documentation obtained must be included in the claims file.  

4.  Contact the appellant and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed left leg, back, and shoulder disorders any time prior to, or since 1996.  For any non-VA health care provider, obtain the appropriate release of information form(s), and procure copies of any records regarding treatment that the appellant may have received for his back, left leg, and shoulder disorders since his reported in-service injuries.  The Board is particularly interested in records of treatment for the back or left leg that the appellant may have received from Dr. Greenberg any time prior to, and since, 1996.  

5.  After completing the above, and undertaking any additional evidentiary development deemed necessary, the RO/AMC shall readjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 


(CONTINUED ON THE NEXT PAGE)
that all claims that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



